Allowable Subject Matter
Claims 16-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s invention is directed toward a method and user equipment for performing periodic and triggered location services.  The method steps involve a user equipment receiving a request for periodic and triggered location reporting from a first network entity, the request comprising a type of event to trigger location reporting and a maximum reporting interval for the type of event, and transmitting either a first location report or a second location report depending on whether or not the type of event is detected during the maximum reporting interval.
	Applicant’s independent claims recite that a second location report is issued by the user equipment if the type of triggered location reporting event is not detected at an expiration of the maximum reporting interval for the triggered location reporting event, which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hines et al. (US 7,321,773 B2) discloses location services and reporting location in response to periodic triggers.
(US 7,660,590 B2) discloses location services and location reporting at the occurrence of periodic event triggers.
	Yao et al. (US 2011/0053606 A1) discloses determining that a location report is overdue based on the expiration of a location reporting timer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461